DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2014/0247354 A1) in view of Wheeler et al., hereinafter referred to as Wheeler (US 2019/0122386 A1).

	As per claim 1, Knudsen discloses a computer-implemented method (Knudsen: [0021], [0059].) comprising: 
receiving a captured image from an image sensor (14a-d) coupled to a motor vehicle (10), the captured image including at least one representation of a partial calibration target (Knudsen: Fig. 1; [0021], [0059], [0061]; Receiving a captured image from an image sensor 14a-d couple to a vehicle 10 including at least one representation of a local portion or pattern [i.e., partial calibration target] of the calibration target.); 
identifying a plurality of matrix elements within the captured image (Knudsen: Figs. 5, 6; [0033]-[0038], [0061]; Identifying a plurality of matrices of patterns of dots or PDA or marker matrix within the captured image.); 
determining a group of matrix elements corresponding to the at least one representation of the partial calibration target based on a relative proximity of the plurality of matrix elements to one another (Knudsen: Figs. 5-8a; [0033]-[0038], [0061]; Determining a group of matrices corresponding to the partial calibration target based on a relative proximity of the plurality of matrices to one another.); 
determining a number of rows and a number of columns of the group of matrix elements (Knudsen: Figs. 8-9; [0033]-[0038], [0061]; Determining a number of rows and a number of columns of the group of marker matrices as seen in figure 8a by assigning bits as seen in figure 9.),

determining corners of the at least one representation of the partial calibration target in the captured image based on the number of rows and the number of columns of the group of matrix elements (Knudsen: Figs. 8-9; [0033]-[0038], [0061]; Determining corners of the at least one representation of the partial calibration target in the captured image based on the number of rows and the number of columns of the group of marker matrices as seen in figure 8a by assigning bits as seen in figure 9.); and
calibrating the image sensor (14a-d) based on the corners, the number of rows, and the number of columns of the at least one representation of the partial calibration target in the captured image (Knudsen: Figs. 5-9; [0033]-[0038], [0060], [0061]; Calibrating the image sensor 14a-d based on the corners, the number of rows, and the number of columns of the at least one representation of the partial calibration target in the captured image by assigning bits to the corners, rows, and columns as seen in figure 9.).
However Knudsen does not explicitly disclose “… wherein the number of rows and the number of columns of the group of matrix elements is dependent upon an applied image-based clustering technique …”.
Further Wheeler is in the same field of endeavor and teaches wherein the number of rows and the number of columns of the group of matrix elements is dependent upon an applied image-based clustering technique (Wheeler: Paras. [0106], [0109], [0112]-[0114] disclose sensor calibration module 290 using RANSAC as an image-based clustering technique that counts the number of boundary points of a checkerboard pattern to derive the checkerboard pattern that includes the number of rows, columns and corners. Further, Fig. 9 & Paras. [0136], [0178], [0188] disclose sensor calibration module 290 can also use K-clustering along with a calibration object [e.g., checkerboard pattern] to calibrate the sensors.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Knudsen and Wheeler before him or her, to modify the camera calibration system of Knudsen to include the image-based clustering technique feature as described in Wheeler. The motivation for doing so would have been to improve sensor calibration by providing robust algorithms that can model data efficiently.  

As per claim 4, Knudsen discloses the computer-implemented method of claim 1, further comprising: filtering out one or more false positive matrix elements within the group of matrix elements corresponding to the at least one representation of the partial calibration target (Knudsen: [0032]-[0038], [0061]; Filtering out one or more false positive matrix elements within the group of matrix elements corresponding to the at least one representation of the partial calibration target when pixels or different shaded patterns are erased from the captured image.).

As per claim 5, Knudsen discloses the computer-implemented method of claim 1, further comprising: determining neighboring matrix elements for each matrix element within the group of matrix elements (Knudsen: Figs. 8-9; [0033]-[0038], [0061]; Determining neighboring marker matrices within the group of marker matrices by assigning bits as seen in figure 9.); 
and determining a row and a column of each matrix element within the group of matrix elements based on the neighboring matrix elements for each matrix element within the group of matrix elements, wherein the number of rows and the number of columns is determined based on the row and the column of each matrix element within the group of matrix elements (Knudsen: Figs. 8-9; [0033]-[0038], [0061]; Determining neighboring marker matrices within the group of marker matrices for each row and column by assigning bits as seen in figure 9.).

	As per claim 6, Knudsen discloses the computer-implemented method of claim 1, further comprising: determining the captured image includes a plurality of representations of calibration targets (Knudsen: Fig. 8a; [0033]-[0038], [0061]; Determining the captured image includes a plurality of representations of calibration targets from the sub-array of the camera images.).

	As per claim 7, Knudsen discloses the computer-implemented method of claim 6, further comprising: determining a second number of rows and a second number of columns of a second group of matrix elements corresponding to a representation of a second calibration target included in the captured image (Knudsen: Fig. 8a; [0033]-[0038], [0061]; The sub-array of the camera images seen in figure 8a have multiple number of rows and columns for each group of marker matrices image. Each image of figure 8a in the sub-array is a calibration target.); 
determining second corners of the representation of the second calibration target in the captured image based on the second number of rows and the second number of columns of the second group of matrix elements (Knudsen: Fig. 8a; [0033]-[0038], [0061]; The sub-array of the camera images seen in figure 8a have multiple corners based on the number of rows and columns for each group of marker matrices image. Each image of figure 8a in the sub-array is a calibration target.); 
and calibrating the image sensor based on the second corners, the second number of rows, and the second number of columns of the representation of the second calibration target in the captured image (Knudsen: Figs. 5-9; [0033]-[0038], [0060], [0061]; Calibrating the image sensor 14a-d based on each calibration target’s corners, rows, and columns of each partial calibration target in the captured image by assigning bits to the corners, rows, and columns as seen in figure 9.).

	As per claim 8, Knudsen discloses the computer-implemented method of claim 7, wherein the second calibration target corresponds to a full calibration target (Knudsen: Figs. 5-9; [0033]-[0038], [0060], [0061]; The second calibration target may correspond to a full calibration target.).

	As per claim 9, Knudsen discloses the computer-implemented method of claim 7, wherein the second calibration target corresponds to a second partial calibration target (Knudsen: Figs. 5-9; [0033]-[0038], [0060], [0061]; The second calibration target may correspond to a second partial calibration target. For example, the system may determine that a calibration sub-array of the camera images the unique particular local pattern of one of the shaded regions of FIG. 6).

	As per claim 11, Knudsen discloses the computer-implemented method of claim 1, wherein the at least one representation of the partial calibration target is located at an edge of the captured image (Knudsen: [0032]-[0038], [0061]; The at least one representation of the partial calibration target can be located at an edge of the captured image when pixels or different shaded patterns are erased from the captured image.).

	As per claim 12, Knudsen discloses the computer-implemented method of claim 1, wherein the at least one representation of the partial calibration target is occluded by a representation of a second object included in the captured image (Knudsen: [0032]-[0038], [0061]; The at least one representation of the partial calibration target can be occluded by a representation of a second object in the captured image when pixels or different shaded patterns are erased from the captured image.).
Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen in view of Wheeler in further view of Allen et al., hereinafter referred to as Allen (US 2019/0096057 A1).

	As per claim 2, Knudsen discloses the computer-implemented method of claim 1 (Knudsen: [0021], [0059].), 
	However Knudsen-Wheeler do not explicitly disclose “… further comprising: binarizing the captured image by dilating the captured image.”
	Further, Allen is in the same field of endeavor and teaches further comprising: binarizing the captured image by dilating the captured image (Allen: [0178], [0237], [0292]-[0302], [0304]; Binarizing the captured image by dilating the captured image.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Knudsen-Wheeler and Allen before him or her, to modify the camera calibration system of Knudsen-Wheeler to include the binary dilation feature as described in Allen. The motivation for doing so would have been to improve image processing by providing algorithms that lead to faster image processing (Allen: [0304].). 
	
	As per claim 3, Knudsen discloses the computer-implemented method of claim 1, further comprising: generating a plurality of (Knudsen: Figs. 5, 6; [0033]-[0038], [0061]; A sub-array of images are generated.); 
and determining a respective number of rows and a respective number of columns of the group of matrix elements corresponding to the at least one representation of the partial calibration target in the plurality of (Knudsen: Figs. 5, 6; [0033]-[0038], [0061]; The determined partial calibration target is compared with the known overall calibration target pattern which comprises the sub-array of the camera images. The number of rows and the number of columns of the group of marker matrices as seen in figure 8a are determined based on the partial calibration target.), 
wherein the number of rows and the number of columns is determined based on combining the respective number of rows and the respective number of columns of the group of matrix elements corresponding to the at least one representation of the partial calibration target in the plurality of (Knudsen: Figs. 5, 6; [0033]-[0038], [0061]; The determined partial calibration target is compared with the known overall calibration target pattern which comprises the sub-array of the camera images. Thus, the number of rows and the number of columns of the group of marker matrices for all sub-array images are combined.).
	However Knudsen-Wheeler do not explicitly disclose “… a plurality of binary images of the captured image by dilating the captured image based on a plurality of threshold values … binary images … binary images …”.
	Further, Allen teaches a plurality of binary images (8042, 8043, 8044) of the captured image by dilating the captured image based on a plurality of threshold values (Allen: Figs. 93-94; [0178], [0237], [0292]-[0302], [0304]; A plurality of binary images (8042, 8043, 8044) of the captured image (original image) by dilating the captured image based on a plurality of threshold values (i.e., ApplyPercentileThreshold operation).);
binary images (Allen: Figs. 93-94; [0292]-[0302]; The plurality of binary images (8042, 8043, 8044).);
binary images (Allen: Figs. 93-94; [0292]-[0302]; The plurality of binary images (8042, 8043, 8044).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Knudsen-Wheeler and Allen before him or her, to modify the camera calibration system of Knudsen-Wheeler to include the binary images dilation threshold feature as described in Allen. The motivation for doing so would have been to improve image processing by providing algorithms that lead to faster image processing (Allen: [0304].). 









REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to systems and methods for improving calibration of vehicle sensors using partial calibration target detection.


Prior art for was found for the claims as follows:
Re. Claim 13,
Knudsen (US 2014/0247354 A1) discloses the following limitations: 
A system (Knudsen: Abstract.), comprising: 
one or more processors (Knudsen: [0021], [0059]; Image processor.); 
memory including instructions that, when executed by the one or more processors, cause the system to: 
receive a captured image from an image sensor (14a-d) coupled to a motor vehicle (10), the captured image including at least one representation of a partial calibration target (Knudsen: Fig. 1; [0021], [0059], [0061]; Memory including instructions that, when executed by the one or more processors, cause the system to: receive a captured image from an image sensor 14a-d couple to a vehicle 10 including at least one representation of a local portion or pattern [i.e., partial calibration target] of the calibration target.); 
identify a plurality of (Knudsen: Figs. 5, 6; [0033]-[0038], [0061]; Identify a plurality of matrices of patterns of dots or PDA or marker matrix within the captured image.); 
determine a group of (Knudsen: Figs. 5-8a; [0033]-[0038], [0061]; Determine a group of matrices corresponding to the partial calibration target based on a relative proximity of the plurality of matrices to one another.); 
determine a number of rows and a number of columns of the group of (Knudsen: Figs. 8-9; [0033]-[0038], [0061]; Determine a number of rows and a number of columns of the group of marker matrices as seen in figure 8a by assigning bits as seen in figure 9.) 
determine corners of the at least one representation of the partial calibration target in the captured image based on the number of rows and the number of columns of the group of (Knudsen: Figs. 8-9; [0033]-[0038], [0061]; Determine corners of the at least one representation of the partial calibration target in the captured image based on the number of rows and the number of columns of the group of marker matrices as seen in figure 8a by assigning bits as seen in figure 9.); and
calibrate the image sensor (14a-d) based on the corners, the number of rows, and the number of columns of the at least one representation of the partial calibration target in the captured image (Knudsen: Figs. 5-9; [0033]-[0038], [0060], [0061]; Calibrate the image sensor 14a-d based on the corners, the number of rows, and the number of columns of the at least one representation of the partial calibration target in the captured image by assigning bits to the corners, rows, and columns as seen in figure 9.).
Tanaka et al., (US 2016/0236619 A1) disclose quadrilaterals (Tanaka: Figs. 5a-b, 14; [0076]; [0077], [0097]; The patterns can be a quadrilateral.).
Wheeler et al., (US 2019/0122386 A1) disclose wherein the number of rows and the number of columns of the group of matrix elements is dependent upon an applied image-based clustering technique (Wheeler: Paras. [0106], [0109], [0112]-[0114] disclose sensor calibration module 290 using RANSAC as an image-based clustering technique that counts the number of boundary points of a checkerboard pattern to derive the checkerboard pattern that includes the number of rows, columns and corners. Further, Fig. 9 & Paras. [0136], [0178], [0188] disclose sensor calibration module 290 can also use K-clustering along with a calibration object [e.g., checkerboard pattern] to calibrate the sensors.).






Re. Claim 17,
Knudsen (US 2014/0247354 A1) discloses the following limitations:
A non-transitory computer-readable storage medium including instructions that, upon being executed by one or more processors of a computing system (Knudsen: [0021], [0059].), cause the computing system to: 
receive a captured image from an image sensor (14a-d) coupled to a motor vehicle (10), the captured image including at least one representation of a partial calibration target (Knudsen: Fig. 1; [0021], [0059], [0061]; Cause the computing system to: receive a captured image from an image sensor 14a-d couple to a vehicle 10 including at least one representation of a local portion or pattern [i.e., partial calibration target] of the calibration target.); 
identify a plurality of (Knudsen: Figs. 5, 6; [0033]-[0038], [0061]; Identify a plurality of matrices of patterns of dots or PDA or marker matrix within the captured image.); 
determine a group of (Knudsen: Figs. 5-8a; [0033]-[0038], [0061]; Determine a group of matrices corresponding to the partial calibration target based on a relative proximity of the plurality of matrices to one another.);  
determine a number of rows and a number of columns of the group of (Knudsen: Figs. 8-9; [0033]-[0038], [0061]; Determine a number of rows and a number of columns of the group of marker matrices as seen in figure 8a by assigning bits as seen in figure 9.) 
determine corners of the at least one representation of the partial calibration target in the captured image based on the number of rows and the number of columns of the group of (Knudsen: Figs. 8-9; [0033]-[0038], [0061]; Determine corners of the at least one representation of the partial calibration target in the captured image based on the number of rows and the number of columns of the group of marker matrices as seen in figure 8a by assigning bits as seen in figure 9.); and 
calibrate the image sensor (14a-d) based on the corners, the number of rows, and the number of columns of the at least one representation of the partial calibration target in the captured image (Knudsen: Figs. 5-9; [0033]-[0038], [0060], [0061]; Calibrate the image sensor 14a-d based on the corners, the number of rows, and the number of columns of the at least one representation of the partial calibration target in the captured image by assigning bits to the corners, rows, and columns as seen in figure 9.).
Tanaka et al., (US 2016/0236619 A1) disclose quadrilaterals (Tanaka: Figs. 5a-b, 14; [0076]; [0077], [0097]; The patterns can be a quadrilateral.).
Wheeler et al., (US 2019/0122386 A1) disclose wherein the number of rows and the number of columns of the group of matrix elements is dependent upon an applied image-based clustering technique (Wheeler: Paras. [0106], [0109], [0112]-[0114] disclose sensor calibration module 290 using RANSAC as an image-based clustering technique that counts the number of boundary points of a checkerboard pattern to derive the checkerboard pattern that includes the number of rows, columns and corners. Further, Fig. 9 & Paras. [0136], [0178], [0188] disclose sensor calibration module 290 can also use K-clustering along with a calibration object [e.g., checkerboard pattern] to calibrate the sensors.).
	 
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 13, 17] “… wherein the number of rows and the number of columns of the group of quadrilaterals is dependent upon an applied image-based clustering technique …” This feature is not found or suggested in the prior art.

Claims 13-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 05-26-2021